BEDDY, J.
Both parties challenge the correctness of the disposition made of this case by the Court of Civil Appeals. 23 S.W.(2d) 414.
After a careful consideration of the questions submitted we have reached the conclusion that the case has been properly decided.
The original opinion and that rendered on rehearing by the Court of Civil Appeals contain a full and elaborate treatment of all the material questions now urged before us. Inasmuch as we find ourselves in full accord with the conclusions so ably expressed by that court and approve the reasoning supporting same, it is unnecessary that we engage in any discussion of the issues presented.
We therefore recommend that the judgment of the Court of Civil Appeals be affirmed.
CUBETON, C. J.
Judgment of the Court of Civil Appeals is affirmed, as recommended by the Commission of Appeals.